Citation Nr: 1612306	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1971 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a cervical spine disability.

In January 2013 and again in November 2013, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran's cervical spine disability did not have its onset in service or within one year of service discharge and is not etiologically related to service


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends his neck disability was incurred in service as a result of being hit in the head with a tow bar.  In his May 2010 substantive appeal, the Veteran stated that the force of the blow threw him back six feet and he landed on his back and head.  At his February 2013 VA examination he stated that although he hit the back of his head, the medical attention he received after the incident only focused on his facial and dental injuries.  In his substantive appeal, he argued that if the force of the blow was enough to break teeth it was enough to injure his neck and was compounded by landing on his back and head.

The Veteran's service treatment records do corroborate that the Veteran was hit with a tow bar in service, but do not contain any references to a neck injury.  Specifically, a June 1973 service treatment record reflects that the Veteran was hit in the mouth with a tow bar.  Dental treatment is shown, but no neck complaints are noted.  The only reference to the Veteran's spine is a July 1973 service treatment record that notes a report of "back strain," stating that when the Veteran was parking a car he had pain in the paraspinous area.

Further, the Veteran's spine was noted to be normal on his November 1974 separation examination.  On the accompanying report of medical history the Veteran himself specifically denied recurrent back pain.  The Veteran noted in his 2010 substantive appeal that on the form it appears he changed his answer as to whether he had swollen or painful joints.  The Veteran argued that he originally checked yes because of back and neck pain but then changed his answer to speed up his discharge.

In a December 2013 statement the Veteran contended that his neck pain has been chronic since service.  However, medical treatment records submitted into evidence show the Veteran first seeking treatment for neck pain more than two decades after service.  A July 2003 neck MRI showed some mild disc degeneration.  An April 2006 private orthopedic examination completed in connection with his Social Security disability claim reflects that the Veteran reported a history of neck pain beginning at age 43 (approximately 1994) with no specific inciting incident.  At a May 2006 VA examination the Veteran reported that after service when working on oil rigs he repeatedly sustained bumps of his head and neck and now experiences chronic stiffness and pain with motion in his neck.  X-rays showed moderate degenerative disc disease and prominent osteophytes causing neural foraminal narrowing bilaterally at C6-7.

The Veteran was scheduled for a VA examination in February 2013 to obtain a medical opinion as to whether there is a nexus between the Veteran's service and his current neck condition.  The examiner diagnosed chronic cervical spine mechanical strain with degenerative joint disease, degenerative disc disease, without clinical radiculopathy.  

In opining as to whether there is a relationship between the Veteran's service and his currently diagnosed disability, the examiner stated that the Veteran's service treatment records made one mention of "neck strain" but there were no subsequent references, leading to the conclusion that the problem was self-limiting and resolved.  The examiner further noted that the Veteran has similar lumbar problems that are without definite causality.  As the Board's review of the Veteran's service treatment records showed only a note of "back strain," not "neck strain," the Board requested clarification in its November 2013 remand, and also stated that the VA examiner should address the Veteran's report of in-service neck injury.  Although the VA examiner did not specifically state in his April 2014 addendum opinion that his original reference to a notation of "neck strain" in service treatment records was in error, he dropped the reference and instead stated only that the Veteran now claims he complained of neck problems in service.  After noting the Veteran's contention of neck injury in service, the examiner then concluded that the objective evidence does not support that any injury the Veteran incurred in service became a chronic condition.  The examiner noted elapsed time since service, wear and tear, and natural aging.  He concluded that it is less likely than not that the Veteran's current neck disability was caused by service.  As such, the Board finds that addendum medical opinion substantially complies with the November 2013 remand and is adequate.

The Board finds that a preponderance of the evidence is against finding that the Veteran's current neck disability began in service or within one year of his discharge from service or is etiologically related to service.

Although the Veteran has been diagnosed with degenerative disc disease, he was not diagnosed until decades after service.  While the Veteran has stated in connection with his claim that his neck condition has been chronic since service, the Board does not find his statement credible.  The lack of complaint in service of neck pain, including on separation from service, the lack of treatment for neck pain for decades after separation, and his 2006 report that his neck pain began years after service are all factors that weight against the credibility of his recent assertion made in connection with his claim for compensation.  Based on the foregoing, the Board finds that the Veteran is not credible to the extent that he has reported of continuity of symptomatology since his period of service.  The Board finds that a preponderance of the evidence is against finding that his cervical spine mechanical strain with degenerative joint and disc disease onset in service or within one year of his separation.

The Board further finds that the evidence does not support that the Veteran's cervical spine mechanical strain with degenerative joint and disc disease was caused by his service, to include the incident in which he was hit by a tow bar.

The Board acknowledges the Veteran's contention that his current neck problems stem from being hit by a tow bar in service, but finds there is no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Board finds that the Veteran's statements as to the etiology of his neck condition are not competent.  While the Veteran is competent to state what symptoms he feels, the etiology of cervical spine mechanical strain with degenerative joint and disc disease is a complex medical question not capable of lay observation, and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The most competent medical opinion evidence, that of the VA examiner, does not support a nexus between the Veteran's service and his current neck disability.  The examiner considered the Veteran's contentions as well as reviewed his medical records in opining that the Veteran did not sustain a chronic neck injury in service, and thus his current condition is less likely than not related to his service.

The Board thus finds a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

The Board further finds that the VA has met its duty to notify and assist the claimant.   A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, Social Security disability records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in May 2013 and an addendum opinion obtained in April 2014.  The examiner, a medical professional, obtained an accurate history and listened to the Veteran's assertions.  The Board finds that the examination with addendum opinion is adequate and contains sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


